Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9. 2021 has been entered.
 
Response to Amendment
The amendment filled May 9, 2021 has been entered. The Petition to for revival was granted July 21, 2021. Claims 1, 8, 10-11, and 17-31 remain pending.  Claim 1, 8, 11, and 17 have been amended. Claims 2-7, 9, and 12-16 have been canceled by the applicant.  The 35 U.S.C. 112(b) rejection from the final office action dated April 25, 2019 has been resolved. 

Response to Arguments
Applicant's arguments filed May 9, 2021 have been fully considered but they are not fully persuasive. 
	With regards to applicant’s remarks regarding the elastic of Okawa”s bag designed to retard to movement of urine to the bottom of the bag. Respectfully, 
With regards to applicant’s argument that the fold of Okawa is along a horizontal axis” instead of a vertical axis (applicant’s F2, see Fig 7). Okawa discloses the fold maybe alternative made along the vertical axis in [0048]. Additionally Applicant’s specification allows for two different axis of folding ie (horizontal F1 and vertical F2) as seen in Applicant’s figures 6 and 7 respectively) this would make any future arguments with respect to criticality of vertical fold over a horizontal fold void.

Claim Objections
Claim 20, is objected to because of the following informalities:  
Claim 1 refers to a sealed side edge while claim 20 refers a sealed side edges. Suggested correction would be to remove the “s”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification allows for elastic to be added to the bag to improve fit on the user the specification as originally filed does not allow for the blank to be formed from “an elastic non-woven fabric”. However applicant notes on page 5 “blank is made is preferably a material permeable to liquids, for example a nonwoven, preferably a polypropylene/polyethylene nonwoven that is stretchable”. If the terms “elastic” and “stretchable” are interchangeable then the claim is supported.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 8, 10, and 17-30 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Okawa et al. US2012/0046633A1 (hereafter referred to as Okawa).

Regarding claim 1, Okawa discloses a sanitary bag or pouch (20, Fig.1) for receiving at least one part of the body, for males, and absorbing fluid ([0020]). The sanitary bag comprises: a top opening (20, in the side cross sectional view in figure 2) and a sealed side edge and a sealed bottom ([0030] discloses bonding the sheets to allow for watertight seal (since the urine is retained) and [0048] discloses folding the bag on a vertical axis which would allow for a side and bottom seal in order to create the bag). The sanitary bag is formed from a square/ rectangle bank (see figure 3 for rectangular shape) that is folded along a fold line and have the same length from the fold line to their edge (Figure 3 shows an embodiment for the fold line along the horizontal axis while [0048] discloses that fold line maybe along the vertical axis and Figure 2 shows equal length). Okawa discloses an absorbent insert (22) arranged on the inside of the bag part ([0023]), wherein the bag part layer is made of material impermeable to liquids ([0028]). The edges are superposed after folding the blank in a watertight manner ([0022] lines 12-13 discloses the side are bonded to each other and ([0030] discloses bonding the sheets to allow for watertight seal (since the urine is retained) and [0048] teaches the edges that form the opening maybe horizontal or vertical orientation depending on the fold line). 

Regarding claim 8, Okawa discloses a sanitary bag wherein the absorbent insert extends over both portions ([0049] allows for the materials to cut as a single sheet). The absorbent edge is offset inward with respect to the edges of the blank or bag part (see figure 3 which shows the absorbent layer being offset with respect to the edge of the bag part).

Regarding claims 10, 29, and 30 Okawa the absorbent insert is made of un-oriented fibers, in particular of nonwovens from polymers and/or pulp and pulp-related materials ([0027] lines 9-14).

Regarding claim 17, Okawa discloses that the side edge is turned back to the other side and is fixed or sealed in this position with an adhesive or tape (see Figure 1 and Figure 3 showing how edges are folded to the opposite side and secured and [0024] line 11-16 and [0050] which discloses the tape).

Regarding claim 18, Okawa discloses that the bag is an incontinence product, wherein the bag is able to be placed over the penis ([0020]).

Regarding claim 19, Okawa discloses the sealed bottom is orthogonal to the sealed side edge (Figure 3 shows an embodiment for the fold line along the horizontal axis created a right and Left side to be sealed while [0048] discloses that fold line maybe along the vertical axis which would create a bottom and side edge to be sealed)

Regarding claim 20, Okawa, discloses a binding element or fastener (27) is arranged on the upper section of the device’s side edge adjacent to the side slit ([0024] and figure 3). 

Regarding claim 21, Okawa, discloses the side slit (or unsealed side edge portion of (5,6)) adjacent to the top opening of the bag ([0024]). 

Regarding claim 22, Okawa discloses the blank (or bag part) is made from a perforated films ([0028] discloses a fluid impervious film that is breathable thereby allowing for vapor permeability, applicant’s specification makes it clear the blank need to be fluid impervious per page 4).
Regarding claim 23, Okawa discloses the blank (or bag part) is made from a breathable SMS films ([0028]).

Regarding claim 24, Okawa discloses the blank (or bag part) is made from a nonwovens of natural or synthetic fibers ([0028]).

Regarding claim 25, Okawa discloses the blank (or bag part) is made from laminates of nonwovens ([0028]).

Regarding claim 26, Okawa discloses the blank (or bag part) is made from breathable films ([0028]).

Regarding claim 27, Okawa discloses the blank (or bag part) is made from a BTBS films (which are defined by the applicant as “breathable film textile backsheet”, applicant provides no further definitions; therefore, the Examiner understands the term backsheet  to commonly mean anything used on the outer surface of an absorbent article and a textile to be synonymous with fabric and Okawa discloses breathable fabrics laminated to films  that are used as a backsheet thereby fulfilling the definition,  [0026] and [0028]). 

Regarding claim 28, Okawa discloses the blank (2) comprises an elastic nonwoven fabric (polyester is known to be an elastic fabric and Okawa state it is polyester nonwoven fabric in [0028]).
Regarding claim 31, Okawa discloses the absorbent insert comprises a bed of cellulose fibers. ([0027]). Okawa fails to disclose the fibers are airlaid to form the bed. The process of how the fibers are made in to bed using an airlaid method is not given patentable weight when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process, see See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okawa et al. US2012/0046633A1 (hereafter referred to as Okawa) in view of Young et al US 5217445 (hereafter referred to as Young).
Regarding claim 11, Okawa discloses the absorbent insert is made of cellulose fibers ([0027] lines 9-14). Okawa fails to disclose the fibers are in a web form.
Young teaches an absorbent article thereby being in the same field of endeavor as Okawa as they are both used to collect urine. Young teaches an absorbent core may contain cellulose fiber in a web (Col. 23 lines 51-63) instead of the fibers being wrapped by a material which may not be a web as Okawa discloses.
It would have been obvious to one or ordinary skill in the art have used the web as taught by Young in lieu of the generic wrapping material taught by Okawa since Young notes and improvement in capacity by providing greater structure (Col 4 line 16-41) which a web would provide.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIELLA E BURNETTE/Examiner, Art Unit 3781
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781